Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the specific configuration and operation of the pixel circuit as claimed is found to be novel and non-obvious. Specifically, the prior art fails to teach “the third switch and the fourth switch that connect the source terminal with the driving-voltage-signal terminal and the data-voltage-signal terminal, respectively, are controlled by a common control signal to operate opposite to each other so as to alternately switch on to connect the source terminal to the driving-voltage-signal terminal and the data-voltage-signal terminal in an alternate manner; the first capacitor is connected between the gate terminal and a ground terminal, and the second capacitor is connected between the gate terminal and the source terminal”, along with the controlling aspects regarding the transistors.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
The following is a non-exhaustive list of most relevant prior art:
a.	Guo, et al., US 9,384,694 B2, hereinafter “Guo”, teaches in fig. 2B that “the third switch and the fourth switch that connect the source terminal with the driving-voltage-signal terminal and the data-voltage-signal terminal, respectively, are controlled by a common control signal to operate opposite to each other so as to alternately switch on to connect the source terminal to the driving-voltage-signal terminal and the data-voltage-signal terminal in an alternate manner” (see transistors 221 and 222 both controlled by EN signal which provides the source with data and VDD alternately). Guo however, fails to teach other limitations of the claim such as the capacitors and the controlling aspects of the transistors as claimed.
b.	Other prior arts of record similarly fail to teach, either alone or in combination, each and every limitation of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SEPEHR AZARI/Primary Examiner, Art Unit 2621